{¶ 39} I concur in the majority's analysis and disposition of Appellant's two assignments of error. I write separately only to clarify I do not believe the trial court lacks jurisdiction to determine an untimely filed post-conviction relief petition; but rather has no authority to entertain it. I interpret the statute as meaning the court is without authority to address the merits of an untimely petition — not that it lacks subject matter jurisdiction. *Page 10 
                              NUNC PRO TUNC                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant. *Page 1